
	
		I
		111th CONGRESS
		1st Session
		H. R. 4152
		IN THE HOUSE OF REPRESENTATIVES
		
			November 19, 2009
			Mr. Pallone
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To authorize the Secretary of Education to make grants to
		  eligible schools to assist such schools to discontinue use of a derogatory or
		  discriminatory name or depiction as a team name, mascot, or nickname, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Native Act to Transform Imagery in
			 Various Environments.
		2.FindingsThe Congress finds the following:
			(1)Based on article
			 I, section 8 of the United States Constitution, treaties, Federal statutes, and
			 court decisions, the United States has a unique historical and legal
			 relationship with American Indian and Alaska Native people, which serves as the
			 basis for the Federal Government’s trust responsibility and obligations.
			(2)There are 564
			 federally recognized Indian tribes in the United States, with some 40 percent
			 of Indian tribes located in the State of Alaska.
			(3)Indian tribes have
			 principal responsibility for lands and people within their jurisdiction.
			(4)This
			 responsibility extends to educating their students and providing adequate
			 educational facilities in which their students can learn.
			(5)Because of this
			 responsibility, Indian schools should be eligible for the funding available
			 under this Act.
			(6)Elementary and
			 secondary schools all over the Nation use words and symbols representing their
			 schools that are offensive to Native Americans.
			(7)Nationally, more
			 than 1,200 schools inappropriately use such offensive names or nicknames.
			 Often, these names or symbols become mascots and are used at athletic games for
			 mascot characters, chants, and other antics.
			(8)Although these
			 school communities do not intend disrespect toward Native Americans, that is
			 the end result of allowing these offensive terms to continue in these
			 educational institutions. Therefore, Federal funding should be available to
			 schools to assist them to discontinue use of offensive names and symbols on
			 equipment and apparel, including team jerseys, signs, stationery, walls,
			 fields, and gymnasium floors.
			3.Grants
			(a)Grants To
			 Discontinue Use of a Derogatory or Discriminatory Name or Depiction
				(1)In
			 generalDuring the 1-year period beginning at the end of the
			 period described in section 4(b)(2), the Secretary of Education, acting through
			 the Committee on Indian Relations, may make grants to eligible schools to
			 assist such schools to discontinue use of a name or depiction that is
			 derogatory or discriminatory (as provided under section 5) as a team name,
			 mascot, or nickname of the school or any entity sponsored by the school.
				(2)Use of
			 fundsThe Secretary may not make a grant to an applicant under
			 this subsection unless the applicant agrees to use the grant for the
			 following:
					(A)Replacement of
			 uniforms or other materials that bear a discontinued derogatory or
			 discriminatory name or depiction.
					(B)Alteration of
			 facilities, including walls, floors, and signs, to the extent necessary to
			 remove a discontinued derogatory or discriminatory name or depiction.
					(3)Eligible
			 schoolsFor purposes of this subsection, the term eligible
			 school means a school that has made a formal decision to discontinue use
			 of a name or depiction that is derogatory or discriminatory.
				(b)Construction
			 GrantsNot sooner than the end of the 1-year period during which
			 grants may be made under subsection (a)(1), the Secretary may make grants to
			 Indian schools and to schools that received grants under subsection (a)(1) for
			 school construction or renovation.
			(c)ConsultationBefore
			 making any grant under this section, the Secretary shall consult with Indian
			 tribes concerning the grant.
			(d)ApplicationTo
			 seek a grant under this section, an applicant shall submit an application at
			 such time, in such manner, and containing such information as the Secretary
			 reasonably requires.
			4.Committee on
			 Indian Relations
			(a)EstablishmentNot
			 later than 6 months after the date of the enactment of this Act, the Secretary
			 shall establish within the Department of Education a committee to be known as
			 the Committee on Indian Relations.
			(b)DutiesThe
			 Committee shall—
				(1)in accordance with
			 section 5(c), determine names and depictions that are derogatory or
			 discriminatory;
				(2)not later than 1
			 year after the date of the enactment of this Act—
					(A)identify schools
			 that use a name or depiction that is derogatory or discriminatory as a team
			 name, mascot, or nickname of the school or any entity sponsored by the school;
			 and
					(B)inform any school
			 so identified of the assistance available under this Act to discontinue use of
			 such name or depiction;
					(3)assist the
			 Secretary to make grants under section 3; and
				(4)provide cultural
			 proficiency training at schools receiving assistance under section 3 to effect
			 positive and long-term change regarding any derogatory or discriminatory name
			 or depiction.
				(c)DirectorThe
			 Committee shall have a Director, who shall be appointed by the Secretary in
			 consultation with tribal governments involved in Indian education program
			 activities. The Director shall be paid at the rate of basic pay for level V of
			 the Executive Schedule.
			(d)StaffThe
			 Director may appoint such personnel as the Director considers appropriate to
			 carry out the purposes of the Committee.
			(e)TerminationThe
			 Committee shall terminate at the end of fiscal year 2015.
			5.Derogatory or
			 discriminatory names and depictions
			(a)In
			 GeneralFor purposes of this Act, a name or depiction is
			 derogatory or discriminatory if listed in subsection (b) or designated under
			 subsection (c).
			(b)Listed
			 NamesThe names listed in this subsection are the
			 following:
				(1)Indians.
				(2)Redskins.
				(3)Braves.
				(4)Chiefs.
				(c)Designated Names
			 and DepictionsA name or depiction is designated under this
			 subsection if the Committee determines, after notice and comment, that the name
			 or depiction is derogatory or discriminatory on the basis of race, ethnicity,
			 nationality, or Indian or Native Alaskan tribal affiliation.
			6.Reports
			(a)In
			 GeneralNot later than 1 year after the date of the enactment of
			 this Act, and annually for each of the 4 succeeding fiscal years, the
			 Secretary, in consultation with the Committee, shall submit a report to the
			 Committee on Resources of the House of Representatives and the Committee on
			 Indian Affairs of the Senate.
			(b)ContentsEach
			 report submitted under this section shall include the following:
				(1)A
			 summary of the activities conducted by the Secretary, including those conducted
			 by the Committee, to carry out this Act.
				(2)Any
			 recommendations for legislation that the Secretary, in consultation with the
			 Committee, determines to be necessary to carry out this Act.
				7.DefinitionsFor purposes of this Act:
			(1)The term
			 Committee means the Committee on Indian Relations established
			 under section 4.
			(2)The term
			 school means—
				(A)an elementary
			 school or a secondary school (as such terms are defined in section 9101 of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)); or
				(B)an institution of
			 higher education (as such term is defined in section 101(a) of the Higher
			 Education Act of 1965 (20 U.S.C. 1001(a))).
				(3)The term
			 Indian school means a school that is operated by—
				(A)the Bureau of
			 Indian Affairs; or
				(B)an Indian tribe,
			 or an organization controlled or sanctioned by an Indian tribal government, for
			 the children of that tribe under a contract with, or grant from, the Department
			 of the Interior under the Indian Self-Determination Act or the Tribally
			 Controlled Schools Act of 1988.
				(4)The term
			 Indian tribe has the meaning given to that term in section 4(e) of
			 the Indian Self-Determination and Education Assistance Act (25 U.S.C.
			 450b(e)).
			(5)The term
			 Secretary means the Secretary of Education.
			8.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out this
			 Act, to remain available until expended, for each of fiscal years 2011 through
			 2015. Such authorization of appropriations shall be in addition to any other
			 authorization of appropriations for Indian education.
		
